PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4871


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

JAMES LARRY MCNEAL,

                Defendant – Appellant.



                             No. 14-4872



UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

ALPHONSO STODDARD,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis III, Senior
District Judge. (1:14-cr-00076-TSE-1; 1:14-cr-00076-TSE-3)


Argued:   December 9, 2015                 Decided:   March 28, 2016


Before KING, SHEDD, and THACKER, Circuit Judges.
Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Shedd and Judge Thacker joined.


ARGUED: Joseph John McCarthy, DELANEY, MCCARTHY & COLTON, P.C.,
Alexandria, Virginia; Maureen Leigh White, Richmond, Virginia,
for Appellants.    Richard Daniel Cooke, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.    ON BRIEF:
Dana J. Boente, United States Attorney, Jennifer A. Clarke,
Special Assistant United States Attorney, Christopher Catizone,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.




                               2
KING, Circuit Judge:

     Defendants James Larry McNeal and Alphonso Stoddard were

convicted by a jury and sentenced in the Eastern District of

Virginia for conspiracy, armed bank robberies, and brandishing

firearms    during      crimes       of   violence.           On   appeal,      McNeal    and

Stoddard    jointly      challenge          the     sufficiency      of    the       evidence

supporting    their       convictions             on    the   brandishing         offenses.

Separately, McNeal pursues three other contentions, challenging

the adequacy of proof with respect to his conspiracy conviction,

the denial of his motions to suppress, and certain evidentiary

rulings.      Finally,         in    supplemental           submissions,       McNeal     and

Stoddard contend that the federal offense of armed bank robbery

is not a “crime of violence” in the context of the brandishing

offenses.    As explained below, we reject the various contentions

of error and affirm.



                                              I.

     On February 27, 2014, the federal grand jury in Alexandria,

Virginia,    returned      a     seven-count           indictment       against       McNeal,

Stoddard,    and    a   third        man,    James      Link.      Count       One    charged

conspiracy under 18 U.S.C. § 371, alleging that the defendants

had conspired “to commit an offense against the United States,

namely   armed     robbery      of    a     bank,      in   violation     of    [18    U.S.C.



                                              3
§ 2113(a) and (d)].”              See J.A. 50. 1       Counts Two, Four, and Six

charged       the   defendants        with    substantive        armed    bank   robbery

offenses, in contravention of § 2113(a) and (d).                          Counts Three,

Five, and Seven charged them with brandishing firearms during

crimes of violence — the armed bank robberies charged in Counts

Two,       Four,     and        Six    —      in     violation       of     18   U.S.C.

§ 924(c)(1)(A)(ii).             Counts Two and Three arose from the October

30,    2013    robbery     of    a    Bank    of    Georgetown     branch   in   Vienna,

Virginia (the “Bank of Georgetown robbery”).                         Counts Four and

Five arose from the November 25, 2013 robbery of a Wells Fargo

branch on North Glebe Road in Arlington, Virginia (the “Glebe

Road robbery”).            Finally, Counts Six and Seven arose from a

robbery of a Wells Fargo branch on South George Mason Drive in

Arlington      on   New    Year’s       Eve    in    2013   (the    “New    Year’s   Eve

robbery”). 2




       1
       Citations herein to “J.A. __” refer to the contents of the
Joint Appendix filed by the parties in this appeal.
       2
       Prior to trial, Link entered into a plea agreement with
the government, pursuant to which he pleaded guilty to Counts
Five and Seven in exchange for his cooperation against McNeal
and Stoddard.    Link thereafter refused, however, to testify
against his coconspirators.     The trial court found Link in
breach of the plea agreement and sentenced him to thirty-five
years in prison.   Link appealed the judgment, and we affirmed.
See United States v. Link, 606 F. App’x 80 (4th Cir. 2015).



                                              4
                                          A.

       On December 30, 2013 — the day before the New Year’s Eve

robbery — FBI agents applied in the District of Maryland for a

warrant authorizing them to install a tracking device on a 2004

Ford Taurus (the “tracking warrant”).                    The supporting affidavit

recounted     the    details     of    four     recent    bank   robberies    in     the

Washington, D.C. area — the Bank of Georgetown and Glebe Road

robberies,     plus    the    October     29,    2013    attempted   robbery       of   a

Wells     Fargo     branch     in     Rockville,    Maryland      (the    “Rockville

robbery attempt”), and the December 10, 2013 robbery of a TD

Bank in Washington.

        The   tracking       warrant     affidavit        also    related     that      a

confidential informant contacted the authorities on December 12,

2013.         The    informant        advised     that     an    individual     in      a

surveillance photo from one of the robberies resembled McNeal.

The informant added that he had overheard McNeal and two other

men discuss their involvement in bank robberies, describing how

they cased banks (i.e., scouted them out) before robbing them.

The affidavit advised that all three men had been convicted of

bank    robbery     offenses    that     were    similar    to   those   then   under

investigation.        The informant identified the getaway car the

trio had used in the robberies as a beige 2004 Ford Taurus,

bearing Maryland handicap license plate 20881HV.                         The Taurus,



                                           5
agents     learned,   was    registered        to     McNeal’s    mother    at    a

residential address in Hyattsville, Maryland.

      According to the affidavit, McNeal drove the Taurus from

the Hyattsville residence to Arlington on December 27, 2013,

picking up two other men en route.                   In Arlington, FBI agents

watched as the car parked in view of a Bank of America branch at

the intersection of Columbia Pike and South Glebe Road, where it

remained for a short time.          The Taurus then drove within view of

the   Wells   Fargo   branch   on     South    George    Mason    Drive,   parked

nearby for about ten minutes, and left.

      At   about   4:00     p.m.    on    December      30,   2013,   a    federal

magistrate    judge   in    Greenbelt,       Maryland,   issued    the    tracking

warrant.      Pursuant     thereto,      the   FBI   agents   installed     a    GPS

tracking device on the Taurus that evening.

      The very next day, McNeal, now under close surveillance by

the FBI and local authorities, drove the Taurus to Arlington

with Stoddard and Link to commit the New Year’s Eve robbery.

FBI agents and Arlington police officers watched that afternoon

as Stoddard and Link exited the Wells Fargo branch on South

George Mason Drive, carrying a black trash bag overflowing with

stolen money.      Immediately after the thieves entered the Taurus,

agents blocked their getaway and arrested all three suspects.

The arresting agents then seized a loaded Glock handgun from

Link and the trash bag full of cash from the vehicle.

                                         6
       Later that afternoon — after McNeal, Stoddard, and Link had

committed the New Year’s Eve robbery — FBI agents sought a

warrant to search McNeal’s residence in Hyattsville for, inter

alia, evidence of the bank robberies (the “search warrant”).

The     supporting     affidavit       echoed      the   facts     underlying    the

tracking warrant application, but also described the New Year’s

Eve robbery and the arrests of the three suspects earlier that

day.     At 3:45 p.m., the magistrate judge in Greenbelt issued the

search warrant for McNeal’s residence.                   During their search of

the residence that evening, FBI agents discovered a locked box

under a bed in the only bedroom that contained men’s clothing

and toiletries.        After prying the box open, the agents seized a

silver revolver and $300 in cash.

       Prior   to    trial,    McNeal    sought     to   suppress      the   evidence

seized by the FBI in executing the two warrants.                        On April 2,

2014, McNeal moved to suppress the silver revolver seized from

his residence, contending that the FBI agents had exceeded the

scope     of   the    search    warrant       by    opening      the   locked   box.

Thereafter, on May 8, 2014, McNeal filed a motion to suppress

all evidence seized from his residence, and on May 28, 2014, he

moved to suppress “the tracking warrant and all evidence that

flowed therefrom,” see J.A. 148.                In support of those motions,

McNeal    maintained     that    the    search      warrant   and      the   tracking



                                          7
warrant were not supported by probable cause.                      On June 6, 2014,

the district court denied the suppression motions.

                                           B.

                                           1.

     The      evidence    at    trial    established       that,    on   October       29,

2013,       Link   and   Stoddard       engaged    in     the   Rockville        robbery

attempt. 3     Upon entering the Wells Fargo branch, Link brandished

a handgun and yelled for everyone to get on the floor, while

Stoddard       vaulted    the    teller        counter.         Link     also     barked

instructions       at    Stoddard      during     the   course     of    the     robbery

attempt.       At one point, Link fired his handgun into the ceiling.

Shortly thereafter, the two men fled the bank empty handed.

        Undeterred,      Link    and     Stoddard       committed       the     Bank   of

Georgetown robbery the very next day.                     A teller explained how

Stoddard covered his face with a ski mask, while Link wore a

hoodie and wielded a silver revolver.                   Stoddard jumped over the

counter, a black plastic bag in hand, and demanded that the

teller give him money.           When the teller opened the cash drawer,

Stoddard started grabbing the cash and stuffing it in the trash



        3
       In light of the jury’s guilty verdicts, we recite the
facts underlying these prosecutions in the light most favorable
to the government.   See United States v. Perry, 757 F.3d 166,
175 (4th Cir. 2014).       Prosecutors presented evidence from
seventeen witnesses during the three-day trial.      McNeal and
Stoddard did not testify or call witnesses.



                                           8
bag.    Link, meanwhile, shouted instructions at Stoddard.                                   In the

end, the robbers fled with approximately $3500 in cash.

       Link and Stoddard struck again on November 25, 2013, this

time committing the Glebe Road robbery.                            Link again stood just

inside the entrance, displayed a black handgun, and shouted at

employees         and    customers       to     get    on    the       floor.         Meanwhile,

Stoddard      jumped       the       counter    and    ransacked        the     cash    drawers.

After a minute or so, Link started yelling at Stoddard, “Come

on, Joe.          Come on, Joe.         We got to go.”            See J.A. 504.             When an

elderly woman walked into the bank, Link grabbed her and threw

her to the floor.                    Approximately two minutes after entering,

Link and Stoddard left with about $19,000 in cash.

                                                2.

       In     late      December        2013,        FBI    agents      and     local        police

investigating           the     Rockville      robbery      attempt       and    the       Bank   of

Georgetown and Glebe Road robberies conducted surveillance of

the    defendants.              On    December       27,    agents      watched       as     McNeal

departed his Hyattsville residence in the Taurus.                               At about 1:57

p.m.,       the     agents       observed       McNeal,      Stoddard,          and     a     third

individual in the Taurus, which was parked facing the Bank of

America      branch        at    Columbia       Pike       and    South       Glebe     Road       in

Arlington.           For      about     four    minutes,         the   Taurus     sat       in    the

parking space, and no one entered or exited.                             McNeal then drove

the Taurus to South George Mason Drive in Arlington and parked

                                                 9
about 150 to 200 meters from the Wells Fargo branch.             The Taurus

remained    there    for   about   seven   minutes,   again   with    no   one

entering or exiting.

     Four days later, on December 31, 2013, McNeal drove from

his Hyattsville residence to a strip mall on Columbia Pike in

Arlington and picked up Link and Stoddard along the way.                After

a brief stop at a McDonald’s, the Taurus left the mall at about

12:35 p.m.      For more than a half hour, the Taurus meandered

around Arlington, stopping intermittently.             Shortly after 1:00

p.m., the vehicle parked on South 8th Street, just east of South

George Mason Drive — and directly in front of a vehicle occupied

by an Arlington County police officer.          The officer watched Link

and Stoddard exit the Taurus and walk toward the Wells Fargo

branch they had cased a few days earlier.              As they approached

the bank, Link and Stoddard donned the hoods of their coats, and

one of them pulled up a handkerchief or scarf to cover his face.

Meanwhile, McNeal maneuvered the Taurus to a parking space on

the northbound side of South George Mason Drive, about a block

and a half from the Wells Fargo branch.

     Link    and    Stoddard   then   entered   the   Wells   Fargo   branch,

where Link drew a Glock handgun and told everyone to get on the

floor.     In response, a customer fled out the front door and ran

away, stumbling over a fence.         Inside the bank, Stoddard vaulted

the counter, opened a cash drawer, and ordered a teller to open

                                      10
another.     The teller complied, and Stoddard helped himself to

the money inside the drawers.                  Link soon grew impatient and

urged Stoddard to hurry up, shouting, “Come on Joe,” and, “We

got to go.”      See J.A. 623.

     After a couple of minutes, Link and Stoddard left the Wells

Fargo branch       and   returned    to    the       Taurus,    walking    briskly    at

first and then jogging as they got closer.                     Stoddard carried the

black trash bag filled with nearly $48,000 in cash.                              Just as

McNeal pulled out of the parking space, an FBI SWAT team truck

blocked    their    escape,      striking      the     side    of   the    Taurus    and

pinning it against the curb.               Link, McNeal, and Stoddard were

then arrested without resistance.

     At    the   arrest    scene,    the       FBI    agents    seized     the    loaded

semiautomatic      Glock       handgun,    which       was     tucked     into    Link’s

waistband.       From    the    Taurus,    the       agents    recovered    the    black

trash bag containing the money stolen during the New Year’s Eve

robbery.      The firearm was introduced at trial, where two FBI

agents — one a certified firearms instructor — identified it.

     The prosecutors also introduced Stoddard’s own statements

about his criminal activity.               First, during an interview with

FBI agents, Stoddard admitted that he was a professional bank

robber and that he had participated in the Rockville robbery




                                          11
attempt and the Glebe Road robbery. 4                   Second, an inmate housed

with Stoddard in an Alexandria jail testified that Stoddard had

asserted, among other things, that he “robbed banks” and that

McNeal was one of his “partners.”                  See J.A. 758.

       Finally, the prosecutors introduced the silver revolver and

cash       seized    from     McNeal’s        Hyattsville     residence.      McNeal

objected on the ground that the prosecutors had not linked him

to the residence, and thus any evidence seized therefrom was

irrelevant.           The    trial       court,    however,     overruled   McNeal’s

objection.          After the prosecutors proffered evidence — outside

the    presence      of     the   jury    —    that   McNeal    had   confirmed   his

residence      in     response     to     routine     booking    questions,   McNeal

stipulated that he lived at the Hyattsville residence.

                                              C.

       The jury found Stoddard guilty on all seven counts.                        It

found McNeal guilty on three charges — the conspiracy offense in

Count One and the two offenses in Counts Six and Seven arising

from the New Year’s Eve robbery. 5



       4
       Stoddard’s post-arrest statement to the FBI regarding his
participation in the earlier bank robberies was admitted against
him only, and not against McNeal.
       5
       The jury hung and a mistrial was declared as to McNeal on
Counts Two through Five.        At the conclusion of McNeal’s
sentencing hearing in November 2014, the district court
dismissed those charges against him.



                                              12
      McNeal and Stoddard thereafter filed motions for judgments

of acquittal.      McNeal contended, inter alia, that the government

had failed to prove that he knew the purpose and goal of the

conspiracy was to commit armed bank robbery, a crime under 18

U.S.C. § 2113(d), as opposed to bank robbery, a lesser-included

offense   under     § 2113(a).         The    district    court   denied    the

acquittal motions, ruling that “a rational trier of fact could

find that the conspiracy was to commit armed bank robbery.”                 See

J.A. 1046.

     On November 7, 2014, the district court sentenced Stoddard

to life in prison and McNeal to 184 months.               McNeal and Stoddard

have timely appealed, and we possess jurisdiction pursuant to 28

U.S.C. § 1291.



                                       II.

     We   review    de    novo   a   district   court’s    determinations    of

questions of law.        See United States v. Beyle, 782 F.3d 159, 166

(4th Cir. 2015).         We review evidentiary rulings made by a trial

court for abuse of discretion.              See United States v. Vogt, 910

F.2d 1184, 1192 (4th Cir. 1990).

     An issue pursued on appeal but not preserved in the lower

court is reviewed for plain error only.              See United States v.

Olano, 507 U.S. 725, 732 (1993).              To satisfy that standard, a

defendant must show “(1) that an error was made; (2) that the

                                       13
error was plain; and (3) that the error affected his substantial

rights.”       United States v. Carthorne, 726 F.3d 503, 510 (4th

Cir. 2013).          Even if those three prongs are satisfied, we will

correct    a    plain        error     only       when    necessary      to    prevent        “a

miscarriage of justice” or to ensure “the fairness, integrity or

public reputation of judicial proceedings.”                             United States v.

Whitfield, 695 F.3d 288, 303 (4th Cir. 2012).



                                              III.

     McNeal and Stoddard’s opening brief on appeal presents four

assignments          of     error.       First,          the     pair    challenges          the

sufficiency of the evidence on the brandishing offenses, arguing

that the government failed to prove that the handguns used in

the robberies were functional.                    Second, McNeal contends that the

evidence       was        insufficient       to      support      his    conviction         for

conspiracy      to        commit     armed     bank      robbery.         In    his        third

assignment of error, McNeal maintains that the trial court erred

in denying his suppression motions.                      Finally, McNeal challenges

the court’s evidentiary rulings admitting the silver revolver

and the cash seized from his Hyattsville residence.                             We address

those contentions in turn.

                                              A.

     McNeal      and        Stoddard     challenge         the    sufficiency         of     the

evidence   supporting          the    brandishing         offenses      in    Counts       Three

                                               14
(Stoddard),        Five    (Stoddard),         and    Seven          (both     McNeal    and

Stoddard).        They contend that the prosecution failed to prove

that the handguns brandished in the three robberies underlying

those offenses were in fact firearms under federal law.                             We will

disturb a guilty verdict only if the record fails to contain

“evidence     that    a    reasonable      finder     of    fact       could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    United States v. Young, 609

F.3d 348, 355 (4th Cir. 2010).                 In conducting such an analysis,

we view “the evidence and the reasonable inferences to be drawn

therefrom     in     the   light    most       favorable        to    the     Government.”

United States v. Perry, 757 F.3d 166, 175 (4th Cir. 2014).

       Pursuant to § 924(c)(1)(A)(ii) of Title 18, an accused who,

in    the   course    of   committing      a     crime     of    violence,       “uses    or

carries a firearm” is subject to an additional prison sentence

“of not less than 7 years,” if the firearm was “brandished”

during and in relation to the crime.                       The term “firearm” is

defined in § 921(a)(3) as “any weapon . . . which will or is

designed to or may readily be converted to expel a projectile by

the action of an explosive.”               Invoking that definition, McNeal

and    Stoddard     contend   that      the     prosecution          failed    to   present

expert testimony that the firearms brandished during the three

bank    robberies      charged     in    the     indictment           were     capable   of

expelling a projectile.            Such expert testimony is not necessary

                                           15
to   prove       a    § 924(c)     offense,    however,      at    least      absent   some

indication that the firearm was a fake.                       See United States v.

Jones, 907 F.2d 456, 460 (4th Cir. 1990).                         As we explained in

Jones, the lay testimony of eyewitnesses that “a gun was used in

the robbery” is a sufficient basis for the jury to find that a

“firearm” was used in a bank robbery offense.                      Id.

      In    this       trial,    several    eyewitnesses      testified         concerning

the bank robberies in Counts Two, Four, and Six and confirmed

that, in each bank, one of the robbers had displayed a handgun.

Accordingly, McNeal and Stoddard’s first contention provides no

basis      for       overturning    their     convictions         on    the   brandishing

offenses.

                                              B.

      McNeal           separately     contends        that        the    evidence        was

insufficient to convict him of conspiracy to commit armed bank

robbery, in violation of 18 U.S.C. § 371.                     Section 371 provides,

in relevant part, that if “two or more persons conspire . . . to

commit any offense against the United States . . . , and one or

more of such persons do any act to effect the object of the

conspiracy,          each   shall   be”    punished    by    up    to    five    years   in

prison.      To prove a § 371 conspiracy, the government must show

“an agreement to commit an offense, willing participation by the

defendant, and an overt act in furtherance of the conspiracy.”

United States v. Tucker, 376 F.3d 236, 238 (4th Cir. 2004).                              The

                                              16
prosecutors must also show that the accused possessed “at least

the    degree     of   criminal    intent         necessary    for    the    substantive

offense itself.”          Ingram v. United States, 360 U.S. 672, 678

(1959).

       McNeal maintains that, in order to prove the conspiracy

alleged      in   Count   One,     the   government       had     to       show    that    he

understood, at some point during the conspiracy, that Stoddard

and Link intended to use a weapon to rob a bank.                              He further

contends that the government failed to make any such showing at

trial.       The government responds that the trial evidence amply

supported the jury’s conclusion that McNeal knew he was entering

into     a   conspiracy    to     commit      armed     bank    robbery.           In     the

alternative, the government maintains that we could “impose a

conviction on the lesser-included charge of conspiracy to commit

unarmed bank robbery.”           See Br. of Appellee 30.

       We reject McNeal’s contention of error because the evidence

of    McNeal’s     knowledge      that   a    firearm     would       be    used    in    the

robberies was more than sufficient to support the guilty verdict

on    the    conspiracy    offense.          On     December    27,    2013,       the    FBI

observed McNeal, Stoddard, and Link casing banks in Arlington,

including the Wells Fargo branch on South George Mason Drive.

On New Year’s Eve, for about half an hour before they robbed

that bank, McNeal, Stoddard, and Link drove in the vicinity of

the very banks they had cased four days earlier.                            The jury was

                                             17
entitled   to    find   that   the    defendants    were    then    putting   the

finishing touches on their plan to rob the Wells Fargo branch —

a crime McNeal and his cronies had travelled to Virginia to

commit.     McNeal’s active involvement in planning and carrying

out the New Year’s Eve robbery, in which a firearm was actually

used,    strongly   supports    the    jury’s     finding    that    he   knew   a

handgun would be used in the robbery.                See United States v.

Johnson, 444 F.3d 1026, 1029-30 (9th Cir. 2006).

     The fact that McNeal knew a firearm would be used in the

New Year’s Eve robbery is also supported by other evidence.                   For

example, Stoddard represented to his fellow jail inmate that

McNeal was his partner in robbing banks. 6                  Stoddard had also

participated in the Rockville robbery attempt, the Glebe Road

robbery,   and    the   Bank   of    Georgetown    robbery,    each    of   which

involved the use of a handgun.              The jury was thus entitled to

find that McNeal conspired with Stoddard and Link to commit the

New Year’s Eve robbery and that McNeal fully understood that a




     6  McNeal objected to the jail inmate’s testimony that
Stoddard said that he and McNeal robbed banks together, arguing
that such testimony was inadmissible hearsay.   The trial court
overruled the objection, and McNeal does not challenge that
ruling on appeal.



                                       18
firearm would be used in the robbery.            Accordingly, we reject

McNeal’s challenge to his conspiracy conviction on Count One. 7

                                   C.

      McNeal next contends that the district court erroneously

denied his motions to suppress the evidence seized pursuant to

the   tracking   warrant    and   the   search    warrant.     McNeal’s

contention has two subparts:       first, that the tracking warrant

affidavit failed to sufficiently link him to the Taurus; and

second, that the search warrant affidavit did not sufficiently

connect him to the Hyattsville residence.

      In making a probable cause assessment, a magistrate judge

must “make a practical, common-sense decision whether, given all

the circumstances set forth in the affidavit before him . . . ,

there is a fair probability that contraband or evidence of a

crime will be found.”      See Illinois v. Gates, 462 U.S. 213, 238

(1983).    As a reviewing court, we are obliged to “accord great

deference to the magistrate’s assessment of the facts presented

to him.”    United States v. Blackwood, 913 F.2d 139, 142 (4th

Cir. 1990) (internal quotation marks omitted).          Our inquiry is

      7Even if the government had failed to prove that McNeal
knew he was entering into a conspiracy to commit armed bank
robbery, we would yet affirm the Count One judgment against him.
McNeal indisputably entered into a conspiracy to commit bank
robbery.    And, for purposes of punishment, there is no
difference between a § 371 conspiracy to commit bank robbery and
a § 371 conspiracy to commit armed bank robbery.



                                   19
thus    limited      to    whether      there    was   a    substantial        basis   for

determining the existence of probable cause.                         See United States

v. Montieth, 662 F.3d 660, 664 (4th Cir. 2011).

       We    must    reject     McNeal’s     contentions        on    the     suppression

issues.      As the tracking warrant affidavit shows, the Taurus was

registered to McNeal’s mother, and McNeal had used it to case

target banks in Arlington.                 Furthermore, an informant advised

the FBI that McNeal had used the Taurus to rob banks.                                  That

information was corroborated by the FBI’s surveillance of McNeal

and the informant’s knowledge of the amount of money stolen in

the robberies.            See United States v. Miller, 925 F.2d 695, 699

(4th Cir. 1991) (explaining that informant’s tip corroborated by

investigator’s observations establishes probable cause).                              Thus,

there    was    ample      cause   to    believe     that   McNeal      was    using   the

Taurus to plan and commit bank robberies.

       The     search      warrant      affidavit      connected       McNeal    to     the

Hyattsville residence and demonstrated probable cause to believe

that evidence of the bank robberies would be located there.                              As

the     affidavit       explained,        McNeal     was    observed        leaving    the

Hyattsville         residence      just     before     casing        target    banks    on

December 27, 2013.           Likewise, FBI agents had seen McNeal leaving

the Hyattsville residence four days later, immediately before he

participated in the New Year’s Eve robbery.                     And, of course, the

Taurus was registered to McNeal’s mother at that residence.

                                            20
       McNeal argues that the FBI agents should have done more to

corroborate the facts in the affidavits.                     The Fourth Amendment,

however,      does    not     require    investigators          to    exhaust    every

potential avenue of investigation before seeking and obtaining a

warrant.       See McKinney v. Richland Cty. Sheriff’s Dep’t, 431

F.3d 415, 418-19 (4th Cir. 2005) (explaining that an officer’s

failure to “conduct a more thorough investigation before seeking

[an] arrest warrant does not negate” probable cause).                            Simply

put,   each    warrant      was    supported     by    probable      cause,    and   the

district court properly denied McNeal’s motions to suppress.

                                            D.

       Finally, McNeal challenges the trial court’s ruling that

the prosecution was entitled to introduce the silver revolver

and the     cash     seized    from   his    Hyattsville        residence.       McNeal

maintains     that    the     government     failed     to     provide   an   adequate

foundation for the admission of either the revolver or the cash,

in   that     neither    was      sufficiently        linked    to   him.       McNeal,

however, stipulated that the Hyattsville residence was his, and

the FBI agents found and seized the silver revolver and the cash

from the only bedroom containing male clothing and toiletries.

Accordingly, the trial court did not abuse its discretion in

admitting      the      evidence      seized     from        McNeal’s       Hyattsville

residence.



                                            21
                                                  IV.

       By    way       of    supplemental         submissions,        McNeal        and    Stoddard

argue    that         their       convictions          under    18    U.S.C.       § 924(c)       for

brandishing a firearm during a crime of violence should be set

aside because 18 U.S.C. § 2113(d) armed bank robbery is not a

“crime      of       violence”      as    defined       in     § 924(c)(3).             Whether    an

offense constitutes such a crime of violence is a question of

law that we review de novo.                       See United States v. Adkins, 937

F.2d    947,         950    n.2   (4th    Cir.     1991).         Because         the    defendants

failed      to       preserve     in     the   trial      court      their    contention      that

armed bank robbery is not a crime of violence, we may vacate the

brandishing           convictions         only    if     McNeal      and     Stoddard       satisfy

plain error review.                 See United States v. Olano, 507 U.S. 725,

732 (1993).

                                                  A.

       Under 18 U.S.C. § 924(c)(1)(A), a defendant who “uses or

carries”         a    firearm      “during       and    in     relation      to    any    crime    of

violence” faces a five-year mandatory minimum sentence, to run

consecutively to any sentence for the underlying offense.                                         See

United States v. Johnson, 32 F.3d 82, 85 (4th Cir. 1994).                                         If,

during the commission of the crime of violence, “the firearm is

brandished,” the mandatory minimum sentence increases to seven

years.      See § 924(c)(1)(A)(ii).                     As defined in § 924(c)(3), the

phrase “crime of violence” means a felony offense that either:

                                                  22
“(A) has as an element the use, attempted use, or threatened use

of physical force against the person or property of another, or

(B)    . . .    by    its     nature,    involves           a    substantial            risk     that

physical force against the person or property of another may be

used in the course of committing the offense.”                              We have referred

to subparagraph (A) of § 924(c)(3) as the “force clause” and to

subparagraph (B) as the “residual clause.”                                 See, e.g., United

States   v.     Fuertes,      805    F.3d     485,      498     (4th       Cir.     2015).         In

determining      whether      an    offense       is    a   crime      of        violence      under

either     clause,      we    utilize       the        categorical          approach,          which

focuses solely on the elements of the offense, rather than on

the facts of the case.             See id.

       McNeal    and     Stoddard       contend         that     their       convictions           on

Counts Three, Five, and Seven for brandishing a firearm during a

crime of violence must be vacated.                       They maintain, inter alia,

that   armed     bank    robbery      under       § 2113(d)           is    not     a    crime     of

violence      within    the    meaning       of    the      § 924(c)(3)           force     clause

because it does not have as an element the use, attempted use,

or threatened use of physical force.                            The government counters

that bank robbery in violation of § 2113(a), a lesser-included

offense of § 2113(d) armed bank robbery, satisfies the force

clause   of     § 924(c)(3)         because       it    includes           the    element        that

property       must     be    taken     “by       force         and        violence,        or     by



                                             23
intimidation.”        As further explained below, we agree with the

government. 8

                                           1.

       The crimes of violence underlying McNeal’s and Stoddard’s

brandishing convictions were the armed bank robberies charged in

Counts Two, Four, and Six of the indictment.                       Armed bank robbery

under § 2113(d) has four elements:                  (1) the defendant took, or

attempted to take, money belonging to, or in the custody, care,

or    possession    of,    a     bank,   credit    union,      or   saving   and   loan

association; (2) the money was taken “by force and violence, or

by    intimidation”;       (3)    the    deposits       of   the    institution    were

federally insured; and (4) in committing or attempting to commit

the    offense,    the     defendant     assaulted       any   person,     or   put   in

jeopardy the life of any person, by the use of a dangerous

weapon or device.          See United States v. Davis, 437 F.3d 989, 993

(10th      Cir.   2006).       The   first      three    elements     of   armed   bank

       8McNeal and Stoddard also contend in their supplemental
submissions that, in light of the Supreme Court’s decision last
year in Johnson v. United States — in which the Court
invalidated as unconstitutionally vague the residual clause in
the Armed Career Criminal Act, see 135 S. Ct. 2551, 2557 (2015)
—    § 924(c)(3)’s    similar    residual     clause    is   also
unconstitutionally vague.      Because § 2113(a) bank robbery
satisfies the § 924(c)(3) force clause, we do not consider
whether   Johnson  renders   the   § 924(c)(3)   residual  clause
unconstitutionally vague.    See Fuertes, 805 F.3d at 499 n.5
(invoking principle of constitutional avoidance articulated in
Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346–48
(1936) (Brandeis, J., concurring)).



                                           24
robbery are drawn from § 2113(a) and define the lesser-included

offense    of    bank    robbery.      The     fourth   element     is    drawn   from

§ 2113(d).      We focus on the second element:               that the money was

taken from the bank “by force and violence, or by intimidation.”

See § 2113(a).

     In assessing whether bank robbery qualifies as a crime of

violence under the § 924(c)(3) force clause, we do not write on

a blank slate.           Twenty-five years ago in Adkins, our esteemed

former colleague Judge Hall explained that “armed bank robbery

is unquestionably a crime of violence, because it ‘has as an

element the use, attempted use, or threatened use of physical

force against the person or property of another.’”                       See 937 F.2d

at 950 n.2 (quoting 18 U.S.C. § 924(c)(3)(A)).                      We also ruled

decades ago that a § 2113(a) bank robbery is a crime of violence

under the force clause of Guidelines section 4B1.2, which is

nearly identical to the § 924(c)(3) force clause.                         See United

States    v.    Davis,    915   F.2d   132,     133   (4th   Cir.   1990);      accord

Johnson v. United States, 779 F.3d 125, 128-29 (2d Cir. 2015);

United States v. Wright, 957 F.2d 520, 521 (8th Cir. 1992);

United    States    v.    Jones,    932   F.2d   624,   625    (7th      Cir.   1991);




                                          25
United      States     v.       Selfa,    918   F.2d     749,    751       (9th    Cir.   1990);

United States v. Maddalena, 893 F.2d 815, 819 (6th Cir. 1989). 9

       Our sister circuits have uniformly ruled that other federal

crimes       involving          takings     “by      force      and     violence,         or   by

intimidation,” have as an element the use, attempted use, or

threatened       use       of    physical       force.       Earlier        this    year,      for

example,       the     Eighth       Circuit      concluded       that       robbery       in   the

special      maritime        and    territorial        jurisdiction          of    the    United

States under 18 U.S.C. § 2111 satisfied the similarly worded

force clause in the Armed Career Criminal Act (“ACCA”), because

it     required        a        taking    “by     force      and       violence,          or   by

intimidation.”          See United States v. Boman, 810 F.3d 534, 542-43

(8th Cir. 2016).                The Second and Eleventh Circuits reached the

same       conclusion       with    respect       to   the      carjacking        statute,      18

U.S.C. § 2119.             See United States v. Moore, 43 F.3d 568, 572-73

(11th Cir. 1994); United States v. Mohammed, 27 F.3d 815, 819

(2d Cir. 1994).

       The logic of those decisions is straightforward.                               A taking

“by    force    and     violence”         entails      the   use      of    physical       force.

       9
       The term “crime of violence,” and its cousin, the term
“violent felony,” are defined in various statutory provisions,
including § 924(c), and in the Sentencing Guidelines, including
section 4B1.2.    In light of the striking similarities among
those definitions, the court decisions interpreting one such
definition are persuasive as to the meaning of the others. See
United States v. Williams, 67 F.3d 527, 528 (4th Cir. 1995).



                                                26
Likewise, a taking “by intimidation” involves the threat to use

such force.       See, e.g., Jones, 932 F.2d at 625 (“Intimidation

means the threat of force.”); Selfa, 918 F.2d at 751 (explaining

that     the     intimidation      element          of      § 2113(a)     meets     “the

[Guidelines] section 4B1.2(1) requirement of a ‘threatened use

of physical force’”).          As the Seventh Circuit explained in its

Jones decision, “[t]here is no ‘space’ between ‘bank robbery’

and ‘crime of violence’” because “violence in the broad sense

that includes a merely threatened use of force is an element of

every bank robbery.”         See 932 F.2d at 625.

       In United States v. Presley, in 1995, we recognized the

equivalence between “intimidation” and the “threatened use of

physical       force,”   holding    that        a     Virginia     robbery       offense

satisfied the ACCA force clause.                See 52 F.3d 64, 69 (4th Cir.

1995).     As we explained, Virginia had defined robbery as “the

taking,    with    intent    to   steal,     of      the     personal     property       of

another, from his person or in his presence, against his will,

by violence or intimidation.”              Id.       Reasoning that “[v]iolence

is the use of force,” and “[i]ntimidation is the threat of the

use of force,” we concluded that “robbery in Virginia has as an

element the use or threatened use of force.”                       Id.     Of course,

our Presley       decision    addressed     a       state    crime,     rather    than    a

federal offense, and a State is entitled to define its crimes as

it sees fit.        In this case, however, McNeal and Stoddard have

                                       27
presented no sound basis for concluding that the “intimidation”

element of Virginia robbery is any narrower or broader than the

“intimidation” element of federal bank robbery.

      Put succinctly, the reasoning of Jones, Selfa, and Presley

is   persuasive.       Bank    robbery      under    § 2113(a),     “by   force    and

violence,” requires the use of physical force.                        Bank robbery

under § 2113(a), “by intimidation,” requires the threatened use

of physical force.            Either of those alternatives includes an

element that is “the use, attempted use, or threatened use of

physical     force,”     and       thus     bank     robbery      under   § 2113(a)

constitutes    a   crime      of   violence        under   the    force   clause   of

§ 924(c)(3).

                                          2.

      McNeal and Stoddard contend that recent decisions of the

Supreme Court and this Court have changed the legal landscape

and compel us to conclude that § 2113(a) bank robbery is not a

crime   of    violence     within     the      meaning     of    § 924(c)(3).      In

particular, they rely on the Supreme Court’s 2010 decision in

Johnson v. United States, 559 U.S. 133 (2010), the Court’s 2004

decision in Leocal v. Ashcroft, 543 U.S. 1 (2004), and our 2012

decision in United States v. Torres-Miguel, 701 F.3d 165 (4th

Cir. 2012).




                                          28
                                         a.

       In Johnson, the Supreme Court ruled that a Florida simple

battery was not a crime of violence under the ACCA force clause.

See 559 U.S. at 136-37.              The Florida statute provided that a

person could be convicted of battery upon proof that he actually

and intentionally touched another person against the victim’s

will.    The government argued, and the lower courts agreed, that

any unwanted intentional touching qualified as “physical force”

under the ACCA force clause.               Id. at 137.        The Supreme Court

rejected that reading, however, ruling instead that “physical

force,” as used in the ACCA force clause, “means violent force —

that is, force capable of causing physical pain or injury to

another person.”         Id. at 140.

       McNeal    and    Stoddard    assert,       without   further    explanation,

that    Johnson      rendered      unpersuasive       the   earlier     authorities

concluding that § 2113(a) bank robbery is a crime of violence.

Johnson, however, is entirely consistent with those authorities.

Bank    robbery        under   § 2113(a)      requires      either     “force   and

violence”       or   “intimidation.”          A    combination    of    force   and

violence qualifies as violent force, and the defendants do not

argue to the contrary.             Meanwhile, the term “intimidation” in

§ 2113(a) simply means “the threat of the use of force.”                        See

Presley, 52 F.3d at 69.              As the Seventh Circuit explained in

United States v. Smith, “intimidation . . . must constitute a

                                         29
threat,” and the defendant’s “conduct will be deemed to be a

threat if it was calculated to create the impression that any

resistance by the teller would be met with physical force.”                               See

131 F.3d 685, 688 (7th Cir. 1997).                          Moreover, to qualify as

intimidation, the degree of “force” threatened must be violent

force — that is, force capable of causing physical pain or

injury.    See United States v. Wagstaff, 865 F.2d 626, 627 (4th

Cir.    1989)     (emphasizing         that        intimidation        occurs   “when      an

ordinary person in the teller’s position reasonably could infer

a threat of bodily harm from the defendant’s acts”).

                                              b.

       Although    Johnson       addressed          the    definition      of    “physical

force” under the ACCA force clause, the Supreme Court’s Leocal

decision, six years earlier, explained what it means to “use”

physical   force.         In    Leocal,       the       Court   ruled   that    a    Florida

offense    of    driving       under    the      influence       and    causing      serious

injury was not a crime of violence under the force clause of 18

U.S.C. § 16.       See 543 U.S. at 9-10.                   The Court explained that

the “key phrase in § 16(a) — ‘the use . . . of physical force

against the person or property of another’ — most naturally

suggests   a     higher    degree      of   intent        than   negligent      or    merely

accidental       conduct.”        Id.       at      9    (alteration      in    original).

Because    the    Florida       Supreme       Court       had    interpreted        the   DUI

statute as lacking a mens rea requirement, the DUI offense could

                                              30
not qualify as a crime of violence under the force clause.                                 Id.

at 7-8, 10.        Although Leocal reserved the question of whether a

reckless application of force could qualify as a “use” of force,

we     answered     that    question     two      years     later    by       ruling       that

recklessness was not enough.                See Garcia v. Gonzalez, 455 F.3d

465, 468-69 (4th Cir. 2006).

        McNeal     and     Stoddard      insist       that        bank        robbery        by

“intimidation” is not a crime of violence under the force clause

of    § 924(c)(3)     because,    in     their     view,     bank    robbery         can    be

committed by recklessly engaging in intimidation.                              To support

that interpretation, they point to our 1996 decision in United

States v. Woodrup, 86 F.3d 359 (4th Cir. 1996).                               Woodrup was

convicted of § 2113(a) bank robbery on evidence that he “entered

the    bank,     looked    directly    at   [a]     teller       . . . ,      walked      very

quickly across the lobby to the teller position, reached across

the counter ‘as if . . . trying to grab’ the teller, and vaulted

over     the     counter     headfirst,          causing     her     to       back        away,

screaming.”          Id.    at   363    (second      alteration          in    original).

Woodrup was unarmed, did not use a note, and did not make an

oral demand for money.           After he was arrested, Woodrup told an

FBI agent that he was “glad that the teller didn’t have a heart

attack and die.”          Id. at 364.

          On     appeal,    Woodrup     challenged         his    conviction         on    the

ground that the prosecution had not proven that he intended to

                                            31
intimidate    the       teller.      See       Woodrup,       86    F.3d     at    363.      We

declined to read an intent requirement into § 2113(a), observing

that “nothing in the statute even remotely suggests that the

defendant    must       have    intended        to       intimidate.”        Id.     at     364.

Instead,     we     explained       that        “the       intimidation           element    of

§ 2113(a) is satisfied if an ordinary person in the teller’s

position reasonably could infer a threat of bodily harm from the

defendant’s acts, whether or not the defendant actually intended

the intimidation.”         Id. (internal quotation marks omitted).

       McNeal and Stoddard urge that our Woodrup decision — in

particular,       its    rejection        of        an    “intent”      requirement         and

reference to the “reasonable teller” — means that bank robbery

can be committed by recklessly engaging in intimidation.                               A fair

reading of Woodrup does not compel that interpretation.                                First,

Woodrup     presented       the     issue       of        whether     bank        robbery    by

intimidation requires a specific intent to intimidate.                               Plainly,

Woodrup    knew    his     conduct       was    intimidating,         in     light    of     his

admission to the FBI after his arrest that he was glad that the

teller did not suffer a heart attack.                       Thus, we had no occasion

to consider whether bank robbery requires general intent (i.e.,

knowledge) with respect to intimidation.                       And, second, Woodrup’s

definition of intimidation by reference to a reasonable person

says   nothing     about       whether    the       defendant       must   know     that     his

conduct fits that definition.

                                               32
      In 2000, however, the Supreme Court ruled in United States

v. Carter that bank robbery under § 2113(a) requires “proof of

general intent — that is, that the defendant possessed knowledge

with respect to the actus reus of the crime (here, the taking of

property of another by force and violence or intimidation).”

See 530 U.S. 255, 268 (2000).            Put differently, the prosecution

must show that the defendant knew “the facts that ma[de] his

conduct fit the definition of the offense.”                See United States

v. Elonis, 135 S. Ct. 2001, 2009 (2015).                   Thus, to secure a

conviction   of     bank   robbery   “by   intimidation,”     the    government

must prove not only that the accused knowingly took property,

but   also   that    he    knew   that     his   actions    were    objectively

intimidating.       Bank robbery under § 2113(a) therefore satisfies

the criterion we articulated in Garcia in 2006 that, to qualify

as a crime of violence, an offense must require either specific

intent or knowledge with respect to the use, threatened use, or

attempted use of physical force.

                                      c.

      In our Torres-Miguel decision in 2012, we further examined

what it means for a crime to have as an element the “use” of

physical force.       We concluded that a California statute, which

prohibited willfully threatening to commit a crime that would

result in death or great bodily injury, failed to qualify as a

crime of violence under Guidelines section 2L1.2.                   See Torres-

                                      33
Miguel, 701 F.3d at 166.             Our ruling rested on the distinction

between    using    physical    force   and    causing    bodily    injury.     We

reasoned that “a crime may result in death or serious injury

without involving use of physical force.”                Id. at 168.    Invoking

an example offered by the Fifth Circuit in addressing the same

question, we observed that threatening to poison someone could

contravene § 422(a) without involving the use or threatened use

of force.    Id. at 168-69. 10

    Relying on the distinction we drew in Torres-Miguel between

using    physical    force     and   causing    bodily    injury,    McNeal    and

Stoddard    contend    that     “intimidation,”     as     we   defined   it    in

Woodrup — words or conduct from which “an ordinary person . . .

reasonably could infer a threat of bodily harm,” see 86 F.3d at

363 — is not the same as a threat to use physical force.                  McNeal

and Stoddard suggest that a person can commit bank robbery by

means other than the use or threatened use of violent physical




    10  The government suggests that the Supreme Court’s 2014
decision in United States v. Castleman, 134 S. Ct. 1405 (2014),
has abrogated the distinction that we recognized in Torres-
Miguel between the use of force and the causation of injury.
That strikes us as a dubious proposition.        Writing for the
Castleman majority, Justice Sotomayor expressly reserved the
question of whether causation of bodily injury “necessarily
entails violent force.” See 134 S. Ct. at 1413; see also id. at
1414 (emphasizing that Court was not deciding question of
whether or not causation of bodily injury “necessitate[s]
violent force, under Johnson’s definition of that phrase”).



                                        34
force, such as “by threatening to poison or expose the teller to

a hazardous gas.”          See Supp. Reply Br. of Appellants 9.

       We   decline    to    read    Woodrup       as    conclusively        interpreting

“intimidation” to encompass threats to cause bodily injury other

than by violent physical force.                    Plainly, the threat that the

teller reasonably perceived from Woodrup’s actions was a threat

of    bodily    harm   caused       by   violent        physical     force    —   not   by

something like poisoning.                See Torres-Miguel, 701 F.3d at 168-

69.     The    distinction      we   drew     in      Torres-Miguel        between    using

force and causing injury was thus irrelevant to our decision in

Woodrup.

       Furthermore, the Woodrup panel had no reason to dwell on

whether to define “intimidation” in terms of fear of injury or

in terms of a threatened use of force.                            That distinction is

irrelevant in the vast majority of bank robbery cases, as it

will   be     the   rare    bank    robber      who     commits     that   offense     with

poison.        Indeed,     McNeal    and     Stoddard        have   not    identified    a

single bank robbery prosecution where the victim feared bodily

harm   from     something      other     than     violent     physical       force.     We

therefore decline to read Woodrup to mean that a bank robbery

victim is “intimidat[ed]” within the meaning of § 2113(a) when

she    reasonably      fears    bodily      harm      from    something       other   than

violent physical force.              Because intimidation entails a threat

to use violent physical force, and not merely a threat to cause

                                             35
bodily injury, Torres-Miguel does not alter our conclusion that

§ 2113(a)      bank    robbery       is     a        crime    of    violence         under    the

§ 924(c)(3) force clause.

                                                B.

     In sum, we are satisfied that bank robbery under 18 U.S.C.

§ 2113(a) is a “crime of violence” within the meaning of the

force clause of 18 U.S.C. § 924(c)(3), because it “has as an

element the use, attempted use, or threatened use of physical

force”    —    specifically,          the       taking       or    attempted         taking   of

property “by force and violence, or by intimidation.”                                   Because

bank robbery is a lesser-included offense of § 2113(d) armed

bank robbery, armed bank robbery is also a crime of violence

under    the   force       clause.     McNeal          and    Stoddard’s        challenge     to

their brandishing convictions therefore fails at the first step

of plain error review, in that the trial court did not err in

concluding     that        armed   bank     robbery          qualifies     as    a    crime    of

violence.



                                                V.

     Pursuant         to     the     foregoing,          we       reject    each       of     the

contentions of error and affirm the judgments.

                                                                                       AFFIRMED




                                                36